IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 00-60866
                            Summary Calendar
                         _____________________



TAMMY MEDINA,

                                                    Plaintiff-Appellant,

                                  versus

CECIL MEDINA AND
KATHRYN LEE MCENIRY,

                                                 Defendants-Appellees.

_________________________________________________________________

      Appeal from the United States District Court for the
       Southern District of Mississippi, Jackson Division
                      USDC No. 3:00-CV-6-BN
_________________________________________________________________
                           May 29, 2001

Before JOLLY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Tammy     Medina   appeals   the   dismissal    of   her   malicious

prosecution suit filed in district court against Cecil Medina and

Kathryn Lee McEniry for lack of personal jurisdiction.          Finding no

error in the district court’s determination that both appellees

were not subject to personal jurisdiction in Mississippi, we

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    1
affirm.



     Cecil and Tammy Medina were married in 1988, and resided in

North    Carolina    until   their    separation   in   1992.    After   the

separation, Tammy Medina moved to Mississippi with the Medina’s

child.

     On July 21, 1993, after a long attempt to locate his former

spouse and child for visitation purposes, Cecil Medina and his

lawyer, McEniry, filed an action in North Carolina state court to

modify an existing child custody decree that gave joint custody of

the child to Tammy Medina.         The court found Tammy Medina in willful

contempt of court for not complying with visitation orders, and

custody was awarded to Cecil Medina. Thereafter, an arrest warrant

was issued for Tammy Medina by the North Carolina court for

unlawfully keeping the child outside of North Carolina with the

intent to violate the child custody order.

     During this time, Tammy Medina had filed for custody of the

child in Mississippi state court.            McEniry, a resident of North

Carolina and otherwise conducting no business in Mississippi,

represented Cecil Medina, also a resident of North Carolina, pro

hac vice in this matter.             The Mississippi court found it had

concurrent jurisdiction over the custody matter with the North

Carolina    court,    and    the   warrant   charging   Tammy   Medina   with

intentional violation of the custody order was thereafter dismissed



                                        2
by a North Carolina District Attorney.           Tammy Medina filed the

present malicious prosecution suit in the Southern District of

Mississippi soon after.

     In order for a federal court sitting in diversity to exercise

personal    jurisdiction      over    a   non-resident        defendant,   the

requirements of the state long-arm statute and constitutional due

process protections must both be satisfied.        For purposes of this

appeal, the Mississippi long-arm statute allows a court to assert

personal jurisdiction over a non-resident defendant who either

commits a tort in whole or part in Mississippi or does any business

or work in the state.         Miss. Code Ann. § 13-3-57 (1999).            The

appellant   first    argues    that   some   portion     of    the   malicious

prosecution tort--that is, the injury--took place in Mississippi.

However, this court has unequivocally held that “[t]he injury

suffered in a malicious prosecution tort is the institution of

criminal or civil proceedings where the institution ought not to

have occurred.”     Allred v. Moore & Peterson, 117 F.3d 278, 283 (5th

Cir. 1997). As the action forming the foundation of Tammy Medina’s

malicious prosecution claim was instituted in North Carolina, that

suit cannot satisfy the personal jurisdiction prerequisites of the

Mississippi statute.

     In addition, Tammy Medina argues that McEniry’s pro hac vice

representation of Cecil Medina in Mississippi was the equivalent of

“doing business” in the state for personal jurisdiction purposes.



                                      3
However, for the activities of a non-resident to satisfy the

statutory    “doing      business”    requirement,   they   must   be   of   “a

continuing and substantial” nature.         McDaniel v. Ritter, 556 So.2d

303, 309 (Miss. 1989).       We agree with the district court’s finding

that McEniry’s pro hac vice appearance in Mississippi court for a

single child custody dispute cannot be characterized as “continuing

and substantial” conduct, and therefore she is not subject to

personal jurisdiction under that prong of the Mississippi statute.

     As a final matter, we further agree with the district court’s

finding that the exercise of personal jurisdiction over McEniry

based on her pro hac vice appearance would likely violate the

constitutional due process requirement of minimum contacts with the

forum state.      We have held that “when a lawyer chooses to represent

a client in another forum, that in itself does not confer personal

jurisdiction if the claim does not arise from the contacts with the

forum.”     Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 213 (5th

Cir. 1999) (citation omitted).          As McEniry’s limited contact with

Mississippi occurred after the alleged malicious prosecution in

North Carolina, and because her representation of Cecil Medina in

Mississippi was based upon Tammy Medina’s later child custody suit

and not Cecil Medina’s initial child custody action in North

Carolina,    we   find    McEniry’s    contacts   with   Mississippi    to   be

insufficient to authorize an exercise of personal jurisdiction over

her under the United States Constitution.



                                        4
     Based on the foregoing reasons, the judgment of the district

court granting dismissal as to both defendants for lack of personal

jurisdiction is

                                                   A F F I R M E D




                                 5